September 10, 2009 Frontier Financial and SP Acquisition Holdings Rodman & Renshaw Conference Presentation DISCLAIMER REGARDING THIS PRESENTATION This presentation (the “Presentation”) was prepared by SP Acquisition Holdings, Inc. (“SPAH”) for the benefit of its investors solely for the purpose ofexplaining the contemplated merger of Frontier Financial Corporation (“FFC”) with and into SPAH. In the analysis of certain comparable companies in thisPresentation, we have relied upon and assumed, without independent verification, the accuracy and completeness of all of the financial and otherinformation that was available to us from publicly available sources.In addition, we have relied upon and assumed, without independent verification, thatthere has been no material change in the assets, liabilities, financial conditions, results of operations, business or prospects of certain of the comparablecompanies since the date of the most recent publicly available financial statements of such comparable companies.Furthermore, we have notindependently verified market and industry data from third-party sources.This Presentation does not purport to address the relative merits of differentalternatives or all risks, uncertainties or assumptions associated therewith. The preparation of this Presentation involved various determinations as to themost appropriate and relevant methods of financial analyses and the application of those methods to particular circumstances and, therefore, is not readilysusceptible to summary description. Furthermore, we made qualitative judgments as to the significance and relevance of each analysis and factorconsidered in the preparation of this Presentation. Thus, we believe that this Presentation should be considered as a whole. Selecting portions of thePresentation, without considering all information contained in the Presentation, could create an incomplete view. The views expressed herein arenecessarily based on economic, market, financial and other conditions as we believed they existed, and on the information publicly available to us, as weprepared this Presentation and we undertake no obligation to update or otherwise revise these materials.
